Citation Nr: 1826693	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to warrant the reopening of a claim for service connection for a right foot disability, tinea pedis and cellulitis.

2.  Entitlement to service connection for a right foot disability, tinea pedis and cellulitis.

3.  Entitlement to service connection for a left foot disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel

INTRODUCTION

The Veteran served in the United States Navy from September 1987 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The decision below reopens the claim of service connection for a right foot disability, tinea pedis and cellulitis.  The claim on its merits, along with service connection for a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied entitlement to service connection for a right foot disability, tinea pedis and cellulitis.

2.  Evidence submitted subsequent to the September 2004 RO decision is not cumulative or redundant, and it relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right foot disability, tinea pedis and cellulitis.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the claim for service connection for a right foot disability, tinea pedis and cellulitis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the September 2004 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disability, tinea pedis and cellulitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time. See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

II.  Reopening Claim

The Veteran requested in November 2012 that VA reopen his previously denied claim for service connection for a right foot disability, tinea pedis and cellulitis.  Generally, pursuant to 38 U.S.C.§ 7104(b), a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed based upon the same factual basis.  However, an exception to this is 38 U.S.C. § 5108, which permits the reopening of a claim if there is new and material evidence presented or secured with respect to the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118, (2010).  The Board's analysis of the issue of reopening must be limited to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection of a right foot disability, tinea pedis and cellulitis.  The claim was previously denied in a September 2004 RO decision on the basis that the Veteran had not shown that his right foot disability, tinea pedis, and cellulitis were related to his service. 

Since this decision, the Veteran has submitted additional medical records detailing his numerous hospital visits for his right foot disability, tinea pedis and cellulitis.  Additionally, he stated in his VA Form 9 that he first started having these problems with his foot while he was in school in Meridian, Mississippi during January 1988.  This statement substantiates the Veteran's claim of a right foot disorder, tinea pedis and cellulitis; and is related to his service in the military. 

Viewing the recent evidentiary submissions in a light most favorable to the Veteran, the Board finds that the recent evidentiary submissions are not cumulative or redundant, and relate to unestablished facts necessary to reopen the claim.  Therefore, as new and material evidence to reopen the previously disallowed claim has been submitted, the petition to reopen is granted.


ORDER

As to new and material evidence to reopen the previously disallowed claim right foot condition, tinea pedis and cellulitis, the petition to reopen is granted.


REMAND

While the claims file has established that the Veteran has a disability of tinea pedis for his right and left foot, there is no medical evidence providing a link to the Veteran's disability and his time in service.  The Veteran asserts that he has had ongoing symptoms with his feet since service.  The Veteran is competent to report the ongoing skin symptoms of his feet that he has perceived since service, even if he may not be competent to provide a diagnosis for such symptoms.  Therefore, a VA examination is needed to assess the etiology of the Veteran's bilateral foot disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his claims for service connection for his right foot disability, tinea pedis and cellulitis and his left foot disability.  The entire claims file should be reviewed by the examiner.

The claims file should be made available for review by the examiner.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right foot disability, tinea pedis and cellulitis and his left foot disability had their onset during service, or is otherwise related to, service.  The examiner should specifically address the Veteran's lay statement as to the condition's recurrent symptoms and the previous medical history which includes numerous stays at the hospital for his foot conditions. 

A complete rationale must be provided for all opinions rendered.  The examiner should identify and explain the relevance or significance, as appropriate, of any clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.

3. Finally, readjudicate the Veteran's claims currently on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


